Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment submitted on May 4, 2021 in response to the Office action (OA) mailed on February 25, 2021 have been fully considered. 

Support for claim 1 amendment “wherein the one or more low Tg(meth)acrylate monomeric units is characterized as a homopolymer…Tg of no greater than 0°C” and “wherein the one or more high Tg(meth)acrylate monomer units is characterized as a homopolymer…Tg of greater than 0°C” can be found on page 14, lines 10-15 of the specification. 

The 35 USC 112(b) rejection of claims 1-20 are withdrawn in view of applicant’s amendment.  However, applicant’s amendment raises news issues under the 35 USC 112(a) and the 35 USC 112(b). 


   



Claim Objections

Claim 9 is objected to because of the following informalities:  at line 3, replace “first shell layer” with “first continuous shell layer” 

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
comprises the copolymer of the first continuous shell layer”.   This recitation is broader in scope than the specification.  It is submitted that this recitation can be interpreted as the second continuous shell layer comprising the copolymer can be non-adhesive for which there is no support in the specification.  It is submitted that the second continuous shell layer comprises the same adhesive as the first continuous shell layer (i.e. adhesive having a Fox Tg of -20°C to +50°C, wherein the adhesive comprises the copolymer).  See claim 20 as originally filed.  Accordingly, while there is support to claim that “the second continuous shell layer comprises the adhesive having a Fox Tg of -20°C to +50°C of the first continuous shell layer”, there is no support to broadly claim that the second continuous shell layer comprises the copolymer of the first continuous shell layer.  
In order to overcome this rejection, applicant should replace the recitation “copolymer of the first continues shell layer’ with the recitation “the adhesive having a Fox Tg of -20°C to +50°C of the first continuous shell layer”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1 (page 4), this claim recites “wherein a total weight of all monomeric units of the fist continuous shell layer copolymer equals to 100% by weight”.  It is submitted that there is a lack of antecedent basis with respect to the recitation “the first continuous shell layer copolymer”.   In order to overcome this rejection, the recitation “the first continuous shell layer copolymer” should be replaced with the recitation “the copolymer of the first continuous shell layer”. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
May 21, 2021